Citation Nr: 0808559	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  01-04 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.

2.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active duty service from November 1967 to 
October 1971.

The issues of service connection for peripheral neuropathy of 
the lower extremities come before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A Board hearing at the RO was scheduled for 
June 2005, but the veteran failed to appear.  The Board 
previously remanded this case in April 2006 for further 
development.  

As noted in the Board's prior remand, in a June 2003 
statement, the veteran claimed entitlement to service 
connection for scar tissue of the left hip.  In October 2003, 
the RO sent a letter to the veteran concerning further 
development of this issue. However, it is not clear from the 
claims file that any further action has been taken.  This 
issue is again referred back to the RO for appropriate 
action.  Also, in February 2004 and July 2004 statements, the 
veteran claimed muscle damage in the left hip area.  Further, 
again in an October 2007 statement submitted directly to the 
Board, the veteran referred to muscle damage in the upper 
left leg and indicated recent treatment for this problem at 
the Spokane VA Medical Center.  Thus, this issue is also 
referred back to the RO for necessary action.


FINDINGS OF FACT

1.  The veteran does not currently have peripheral neuropathy 
of the left lower extremity for purposes of service 
connection.

2.  The veteran does not currently have peripheral neuropathy 
of the right lower extremity for purposes of service 
connection.




CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the left lower extremity was not 
incurred in or aggravated by the veteran's active duty 
service, nor may it be presumed to be incurred in or 
aggravated by such service, nor is it proximately due to or 
the result of the veteran's service-connected status-post 
insect bite with cellulitis, left inguinal area, resolved.  
38 U.S.C.A. §§ 1110 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007). 

2.  Peripheral neuropathy of the right lower extremity was 
not incurred in or aggravated by the veteran's active duty 
service, nor may it be presumed to be incurred in or 
aggravated by such service, nor is it proximately due to or 
the result of the veteran's service-connected status-post 
insect bite with cellulitis, left inguinal area, resolved.  
38 U.S.C.A. §§ 1110 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in August 2002 and May 2006 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the May 2006 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was advised, at page 2, to submit any evidence in his 
possession that pertains to his claim.  The Board concludes 
that the requirements of 38 C.F.R.  § 3.159(b)(1) have been 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.  

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in August 2002, which was prior to the 
March 2003 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  The 
Board recognizes that the May 2006 VCAA notice was provided 
after the initial decision.  However, the deficiency in the 
timing of this notice was remedied by readjudication of the 
issues on appeal in a subsequent supplemental statement of 
the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection.  Further, the May 2006 VCAA 
letter gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disabilities on appeal.  Thus, the requirements set forth in 
Dingess have been met.   

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, private 
treatment records and a VA opinion done by a neurologist.  
The Board recognizes that the veteran's representative in its 
February 2008 informal hearing presentation indicated that 
the February 2007 VA examiner stated that he had reviewed the 
CPRS (VA electronic treatment records), but that these 
records were not in the claims file.  However, upon review of 
the record, the examiner referred to July 2004 and October 
2004 VA treatment records, and both of these records in 
addition to other VA treatment records are associated to the 
claims file.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The veteran was afforded a VA opinion in February 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The opinion 
obtained contains sufficient information to decide the issues 
on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  
Thus, the Board finds that a further examination and opinion 
is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

The veteran is seeking service connection for peripheral 
neuropathy of the left and right lower extremities.  
Specifically, the veteran is claiming that his peripheral 
neuropathy is proximately due to his service-connected 
status-post insect bite with cellulitis, left inguinal area, 
resolved.  In the alternative, the veteran is asserting that 
his peripheral neuropathy is due to exposure to Agent Orange.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet.App. 439 (1995).  The Board also notes that a 
revised version of 38 C.F.R. § 3.310 became effective October 
10, 2006.  The revised version essentially provides that VA 
will not concede aggravation of a nonservice-connected 
disease or injury by a service-connected disease or injury 
unless the baseline level of severity is established by 
medical evidence.  However, the veteran's claim was filed 
prior to October 10, 2006, and the Board thus reviews the 
appeal under the pre-October 10, 2006, version which would 
appear to be more favorable to the veteran.  

The Board notes that for purposes of establishing service 
connection for a disability resulting from exposure to a 
herbicide agent, a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
between January 1962 and May 1975, shall be presumed to have 
been exposed during such service to a herbicide agent, absent 
affirmative evidence to the contrary demonstrating that the 
veteran was not exposed to any such agent during service.  38 
U.S.C.A. § 1116(f). Acute and subacute peripheral neuropathy 
are presumed due to exposure to herbicides if they manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to herbicides.  38 
C.F.R. §§ 3.309 (e), 3.307(a)(6)(ii).  For purposes of 
38 C.F.R. § 3.309(e), the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), Note 2.  In addition, the United States Court of 
Appeals for the Federal Circuit has determined that a veteran 
is not precluded from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

The veteran's service medical records have been reviewed.  
Service medical records showed that in August 1970, the 
veteran suffered small abscesses from insect bites and was 
diagnosed with cellulitis with sepsis of the left inguinal 
area.  Nevertheless, there is no mention of any associated 
neuropathy.  In fact, service medical records are silent with 
respect to any findings or diagnosis of peripheral 
neuropathy.  The veteran's October 1971 service examination 
prior to discharge showed that the veteran's neurologic 
system was evaluated as clinically normal.  

After service, in September 1972, private treatment records 
showed that the veteran complained of pain in both thighs 
from the drained abscess.  Nevertheless, the records are 
silent with respect to any diagnosis of peripheral 
neuropathy.  A January 1973 VA examination showed that the 
veteran complained of swelling in the knees and legs as well 
as hip pain.  However, on physical examination, the veteran's 
neurologic system was evaluated as clinically normal.    

However, a February 2000 private treatment report showed that 
the doctor thought that the veteran was experiencing left leg 
pain and numbness resulting from the abscess and infection he 
had while in service.  The examiner thought that the symptoms 
could be due to irritation of the femoral nerve engaged in 
surrounding scar tissue.  Nevertheless, the examiner did not 
clearly diagnose the veteran with peripheral neuropathy.  
Subsequent VA treatment records showed that the veteran 
complained of left hip pain and numbness in the lower 
extremities and showed an assessment of peripheral neuropathy 
or idiopathic peripheral neuropathy.  Other records indicated 
that there was possible femoral nerve entrapment.  
Significantly, a November 2003 VA treatment record showed 
neuropathy with slowly worsening symptoms and that history 
and examination point to the veteran's disk disability as 
being asymptomatic.  The examiner noted that area in left 
groin most likely represented scarring in the area of muscle 
adjacent to previous abscess.  A follow up June 2004 VA 
treatment record showed that the veteran had been referred to 
neurology for evaluation and again noted that it was 
suspected that the old thigh infection destroyed some muscle 
in this area.  A July 2004 neurology consult indicated that 
the veteran had left lower extremity pain of uncertain 
etiology.  There was no definitive evidence of focal 
peripheral nerve injury by objective neurologic testing.  
Subjective examination was somewhat suggestive for 
embellishment based on loss of sensation throughout the left 
lower extremity.  The veteran was referred for a full EMG/NCS 
study, which was done in October 2004.  The EMG/NCS study 
showed that there were no findings to correlate with 
veteran's symptoms.  The examiner noted that in the presence 
of a sensory examination lacking the pattern of dermatomes or 
peripheral nerves, the presence of neuropathy could not be 
confirmed.  

In its April 2006 remand, the Board noted that in reviewing 
some of the 2004 VA medical reports pertaining to the 
peripheral neuropathy issues, it appeared that the examiners 
had not offered clear opinions as to whether there was in 
fact a current diagnosis of peripheral neuropathy and, if so, 
whether the disorder was related to service (to include 
herbicide exposure) or to the service- connected residuals of 
the insect bite with cellulitis to the left inguinal area.  
Thus, the Board remanded this case for a VA opinion.  

The veteran was afforded a VA opinion by a neurologist in 
February 2007.  The claims file and medical records were 
reviewed.  The opinion gave a thorough history of the 
veteran's treatment course concerning his leg pain since the 
insect bite in service.  The examiner specifically noted the 
July 2004 VA neurology consult and October 2004 VA EMG/NCS 
study.  The opinion gave a diagnosis of left and right leg 
pain of unclear etiology and no objective evidence of 
peripheral neuropathy due to left inguinal abscess or from 
herbicide/other toxic exposure.  The examiner opined that 
based on the information available, there was no convincing 
evidence that the veteran had a femoral nerve injury or 
polyneuropathy at all, suggesting that his left extremity 
complaints were unrelated to peripheral neuropathy of any 
etiology.  

Given that the claims file and medical records were reviewed 
by the examiner and the opinion sets forth detailed findings 
in a manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examination to be sufficient for appellate review.  

The veteran also submitted a May 2005 private neurologic 
consult.  The examiner noted reviewing VA treatment records.  
The examiner found no clinical or electrodiagnostic evidence 
of peripheral neuropathy or peripheral nerve process in the 
left leg.  The veteran's electrodiagnostic studies were 
normal, including distal sensory amplitudes.  Needle 
electromyography showed no evidence of femoral 
mononeuropathy.  The examiner saw no evidence of chronic or 
acute peripheral nerve injury.  The examiner suspected that 
the infection was entirely subcutaneous and did not invade 
the muscle, femoral triangle or other fascial plains and the 
veteran's left leg complaints were not neurologic in origin.  
In sum, the examiner did not feel that the veteran's pain was 
neuropathic in origin.  The examiner also thought that there 
may be a slight amount of embellishment, if not malingering, 
in parts of the veteran's history and examination.     
  
Based on a thorough review of the medical evidence, the Board 
finds that there is no medical diagnosis of peripheral 
neuropathy of the left and right lower extremities for which 
VA compensation may be awarded under any theory of 
entitlement, including as due to the veteran's service-
connected disability or exposure to herbicides.  Although 
private and VA treatment records appear to initially give an 
assessment of peripheral neuropathy, this diagnosis was given 
prior to appropriate neurologic consult and EMG/NCS study, 
which found no evidence of peripheral neuropathy.  Moreover, 
importantly, the May 2005 private medical report and February 
2007 VA opinion after reviewing the veteran's records and 
thoroughly assessing his history, both determined that the 
veteran did not suffer from peripheral neuropathy of the 
lower extremities.  The Court has indicated that in the 
absence of proof of a present disability, there can be no 
valid claim for service connection; an appellant's belief 
that he or she is entitled to some sort of benefit simply 
because he or she had a disease or injury while on active 
service is mistaken, as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).  Although the veteran has 
continually complained of bilateral leg pain, the Board notes 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in itself constitute 
a disability for which service connection may be granted.  
See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. 
Cir. 2001) (absent a disease or injury incurred during 
service, the basic compensation statutes cannot be 
satisfied).  

The Board has also considered the veteran's contentions that 
he suffers from peripheral neuropathy.  Nevertheless, medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. 
July 3, 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  

Here, the veteran is competent to say that he experiences 
pain in his lower extremities.  However, the Board does not 
believe that peripheral neuropathy is subject to lay 
diagnosis given that neurologic testing must be done to 
establish a clear diagnosis.  The veteran has not 
demonstrated that he has the expertise required to diagnose 
peripheral neuropathy.  Thus, his statements when weighed 
against the May 2005 private report and February 2007 VA 
opinion have no probative value.    

In conclusion, absent evidence of a diagnosis of peripheral 
neuropathy of the left and right lower extremities, service 
connection must be denied.  A preponderance of the evidence 
is against the veteran's claim for peripheral neuropathy of 
the left and right lower extremities.  As the preponderance 
of the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for peripheral neuropathy of the left and 
right lower extremities is not warranted.  The appeal is 
denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


